Fourth Court of Appeals
                                San Antonio, Texas
                                    September 8, 2021

                                   No. 04-20-00301-CV

     Penny BARKER and Executor and Beneficiary of the Estate of Carole Ann Wickizer,
                                    Appellants

                                            v.

                             MASON BANCSHARES, INC.,
                                     Appellee

                   From the 452nd District Court, Mason County, Texas
                                Trial Court No. 185831
                     Honorable Robert Rey Hofmann, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The Court has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court